   Case 1:18-cr-00052-JRH-BKE Document 176 Filed 11/20/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COXmT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION




UNITED STATES OF AMERICA


     V.                                           CR 118-052


MICHAEL D. BATTLE




                               ORDER




     On   November   10,   2020,    the   Court    received    a   letter   from

Defendant Michael D. Battle seeking ''relief consistent but not

limited to the Cares Act."         (Doc. 175.)     The Court construes the

letter as one seeking a sentence reduction.              Response from the

Government is not necessary.

     Section 12003(b)(2) of the CARES Act^ permits the Bureau of

Prisons ("BOP") to lengthen the maximum amount of time for which

the BOP is authorized to place a           prisoner in home confinement

beyond the limits imposed by 18 U.S.C. § 3624(c)(2) if the Attorney

General finds that emergency conditions will materially affect the

functioning of the BOP.      The Attorney General directed the BOP to

"immediately maximize appropriate transfers to home confinement .




^ The CARES Act refers to the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, enacted on March 27, 2020.
   Case 1:18-cr-00052-JRH-BKE Document 176 Filed 11/20/20 Page 2 of 3



. . where COVID-19 is materially affecting operations.            However,

the statutory authority upon which the BOP is relying to implement

the directives of the CARES Act is 18 U.S.C. § 3624(c)(2) and 34

U.S.C. § 60541; neither of these code sections vests the United

States District Court with authority to order home confinement.

Indeed, designation of an inmate's place of confinement is within

the absolute discretion of the BOP.       E.g., Jones v. Woods, 2019 WL

2754731, *4 (M.D. Ala. Jun. 4, 2019) (cited sources omitted); Brown

V. Atkinson, 2010 WL 3659634, *4 (S.D. Fla. Jun. 11, 2010) ('^A

federal district court does not have the authority to order an

inmate's placement in a particular facility or program." (cited

sources omitted).)     Accordingly, the CARES Act does not provide

inmates with an avenue of relief through the court system.

     Instead, the only means by which a district court may modify

an imposed sentence is through 18 U.S.C. § 3582(c).         Assuming that

Defendant   is   seeking   relief   under   the   compassionate    release

provision of that statute (as so many other inmates have done

during the COVID-19 pandemic), such motion must be dismissed for



2   Memorandum from the Attorney General to the Director of Bureau
of     Prisons,       dated    Apr.    3,    2020,    available   at
https://www.iustice.gov/file/1266661/download (last visited Nov.
19, 2020). See also Memorandum from the Attorney General to the
Director of Bureau of Prisons, dated Mar. 26, 2020, available at
https: //vivivi.justice.gov/file/1262731/download (last visited Nov.
19, 2020) ("I am hereby directing you to prioritize the use of
your various statutory authorities to grant home confinement for
inmates seeking transfer in connection with the ongoing COVID-19
pandemic.").
     Case 1:18-cr-00052-JRH-BKE Document 176 Filed 11/20/20 Page 3 of 3



failure to exhaust administrative remedies.                     That is to say, a

defendant may move a federal district court for compassionate

release    under      §   3582(c)(1)(A),      but    only   "after    he   has    fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier."                           In

this case. Defendant presents no evidence nor even argument that

he   has   exhausted      his   administrative       remedies    prior     to   seeking

relief in the district court.                 For this   reason, the Court must

deny Defendant's motion for compassionate release to the extent he

is seeking such relief.^

        Upon    due   consideration      of    the   letter     motion.        Defendant

Michael        D.   Battle   has   not   established        grounds      for    relief.

Accordingly, his motion to reduce sentence (doc. 175) is DENIED.

       ORDER ENTERED at Augusta, Georgia, this                           of November,

2020.




                                                J. Rmmh HALL, CHIEF JUDGE
                                                UNITJjy STATES DISTRICT COURT
                                                BUtJfHERN DISTRICT OF GEORGIA




3    The other provisions of 18 U.S.C. § 3582(c) do not readily
appear to apply to Defendant.
